UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2010 FORM N-CSR Item 1. Reports to Stockholders. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Core Value Portfolio, a series of Dreyfus Investment Portfolios, produced a total return of 7.42% for its Initial shares, and its Service shares produced a total return of 7.47%. 1 In comparison, the funds benchmark, the Russell 1000Value Index (the Index), produced a total return of 5.12% for the same period. 2 Stocks encountered heightened volatility late in the reporting period, and a market rally sputtered when investors grew concerned regarding a number of threats to global economic growth. The fund produced lower returns than its benchmark, mainly due to shortfalls in our stock selection strategy in the consumer discretionary and financials sectors. The Funds Investment Approach The fund invests primarily in large-cap companies that are considered undervalued based on traditional measures, such as price-to-earnings ratios. When choosing stocks, we use a bottom-up stock selection approach, focusing on individual companies, rather than a top-down approach that forecasts market trends. We also focus on a companys relative value, financial strength, business momentum and likely catalysts that could ignite the stock price. Global Economic Concerns Intensified The year 2010 began in the midst of an economic recovery and stock market rally as improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors. The economic recovery appeared to gain additional traction during the first quarter of the year, when employment gains seemed to indicate that stubbornly high unemployment might moderate. At the same time, however, several developments seemed to threaten the economic rebound. First, Europe was roiled by a sovereign debt crisis The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) when Greece and other nations found themselves unable to finance heavy debt burdens, requiring intervention by the International Monetary Fund and the European Union. Meanwhile, robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark local inflationary pressures when urban property values soared,and investors grew worried that higher short term interest rates and other remedial measures might dampen the regions growth. Finally, in the United States, a number of mixed economic indicators related to retail sales, employment and the housing market suggested that economic headwinds might constrain already mild growth. Consequently, large-cap stocks gave back their previous gains, generally ending the reporting period lower than where they began. Positioned for a Mild Recovery The fund began the reporting period with an emphasis on market sectors and individual companies that appeared poised to thrive in the economic rebound. However, this relatively constructive investment bias led to some unfortunate positions in the consumer discretionary and financials sectors. Among consumer discretionary stocks, overweighted exposure to large media companies dampened the funds results.We had established positions in industry leaderssuch as News Corp. and Omnicom Groupin light of their attractive valuations, but these economically sensitive companies were hurt when investors began to question the rebounds sustainability. In the financials sector, lack of exposure to real estate investment trusts (REITs) prevented the fund from participating in the industrys relative strength. REITs had responded positively to investors more optimistic outlook regarding conditions in the commercial real estate market, a view we do not necessarily share. In addition, our preference for large, national banks over their smaller, regional counterparts contributed to the funds underperformance when the capital markets faltered and regulatory uncertainty intensified. In other sectors, technology giant Microsoft lost value after off-hand remarks by the companys CEO may have been misinterpreted by investors. The fund achieved more positive results in other market segments.The energy sector proved particularly beneficial to results, as we held a large active weight in growth-oriented oil producers such as Occidental 4 Petroleum over integrated oil-and-gas companies, particularly Exxon Mobil. In the telecommunications services sector, the fund benefited from our preference for AT&T over rival Verizon Communications. The market apparently agreed with us that AT&T enjoys better business prospects, stemming in part from its relationship with electronics innovator Apple. Preparing for Bouts of Volatility Although we remain optimistic about the long-term prospects of the U.S. economy and stock market, we adopted a somewhat less constructive investment posture when headlines became more negative. We are aware of the risk that depressed sentiment could cause business executives to become more cautious in their investments and capital spending, and we intend to monitor developments carefully. Nonetheless, our investment process has continued to uncover what we believe to be attractive values among fundamentally strong companies. Indeed, we would regard any further market pullbacks as opportunities to purchase shares of such companies at more compelling prices. We recently have identified a number of opportunities in the energy sector, where supply-and-demand dynamics remain favorable. We have found fewer companies meeting our value-oriented criteria in the technology sector. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, CoreValue Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.58 $ 5.78 Ending value (after expenses) $925.80 $925.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.81 $ 6.06 Ending value (after expenses) $1,020.03 $1,018.79  Expenses are equal to the funds annualized expense ratio of .96% for Initial shares and 1.21% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary11.0% Best Buy 4,850 164,221 Carnival 10,900 329,616 Home Depot 10,120 284,068 Johnson Controls 11,060 297,182 Mattel 7,330 155,103 News, Cl. A 27,260 326,030 Omnicom Group 13,230 453,789 Staples 7,380 140,589 Target 4,490 220,773 Time Warner 22,263 643,623 Walt Disney 4,670 147,105 Whirlpool 1,590 139,634 Consumer Staples8.1% Clorox 5,040 313,286 CVS Caremark 14,990 439,507 Dr. Pepper Snapple Group 6,430 240,418 Kraft Foods, Cl. A 8,550 239,400 PepsiCo 15,010 914,860 Philip Morris International 6,170 282,833 Energy13.4% Anadarko Petroleum 2,430 87,699 Chevron 4,440 301,298 ConocoPhillips 12,570 617,061 EOG Resources 5,700 560,709 Exxon Mobil 5,350 305,325 Occidental Petroleum 18,570 1,432,676 Peabody Energy 4,900 191,737 Schlumberger 9,100 503,594 Exchange Traded Funds.3% iShares Russell 1000 Value Index Fund 1,890 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial25.3% ACE 4,920 253,282 Aflac 3,260 139,104 American Express 4,490 178,253 Ameriprise Financial 7,770 280,730 AON 5,900 219,008 Bank of America 66,020 948,707 Berkshire Hathaway, Cl. B 4,700 a 374,543 Capital One Financial 2,620 105,586 Citigroup 95,450 a 358,892 Goldman Sachs Group 2,820 370,181 JPMorgan Chase & Co. 32,820 1,201,540 Marsh & McLennan 9,440 212,872 MetLife 12,780 482,573 Morgan Stanley 13,830 320,994 PNC Financial Services Group 3,960 223,740 Prudential Financial 5,240 281,178 SunTrust Banks 7,450 173,585 Travelers 6,090 299,933 U.S. Bancorp 15,840 354,024 Wells Fargo & Co. 30,570 782,592 Health Care11.4% AmerisourceBergen 5,880 186,690 Amgen 5,650 a 297,190 Bristol-Myers Squibb 9,610 239,673 Covidien 7,277 292,390 Johnson & Johnson 2,560 151,194 McKesson 2,770 186,033 Merck & Co. 19,920 696,602 Pfizer 55,470 791,002 Thermo Fisher Scientific 3,380 a 165,789 UnitedHealth Group 4,840 137,456 Warner Chilcott, Cl. A 6,206 a 141,807 WellPoint 2,700 a 132,111 8 Common Stocks (continued) Shares Value ($) Industrial11.7% Caterpillar 2,570 154,380 Dover 7,000 292,530 Eaton 4,360 285,318 General Electric 64,420 928,936 Honeywell International 4,270 166,658 Pitney Bowes 14,270 313,369 Raytheon 4,500 217,755 Republic Services 7,870 233,975 Tyco International 4,507 158,782 Union Pacific 7,490 520,630 United Technologies 3,580 232,378 Information Technology6.5% AOL 6,413 a 133,326 Cisco Systems 24,520 a 522,521 Hewlett-Packard 9,640 417,219 Microsoft 25,440 585,374 QUALCOMM 4,120 135,301 Tyco Electronics 5,770 146,443 Materials2.3% Air Products & Chemicals 2,080 134,805 CF Industries Holdings 1,760 111,672 Dow Chemical 6,070 143,980 Freeport-McMoRan Copper & Gold 2,310 136,590 International Paper 7,150 161,805 Telecommunication Services5.0% AT & T 36,130 873,985 Vodafone Group, ADR 30,050 b 621,134 Utilities4.8% Entergy 5,900 422,558 NextEra Energy 8,530 415,923 Questar 9,340 424,877 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Southern 4,810 160,077 Total Common Stocks (cost $29,600,758) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $137,000) 137,000 c Investment of Cash Collateral for Securities Loaned2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $594,990) 594,990 c Total Investments (cost $30,332,748) 102.3% Liabilities, Less Cash and Receivables (2.3%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds security on loan is $559,020 and the total market value of the collateral held by the fund is $594,990. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 25.3 Telecommunication Services 5.0 Energy 13.4 Utilities 4.8 Industrial 11.7 Money Market Investments 2.5 Health Care 11.4 Materials 2.3 Consumer Discretionary 11.0 Exchange Traded Funds .3 Consumer Staples 8.1 Information Technology 6.5  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $559,020)Note 1(b): Unaffiliated issuers 29,600,758 29,866,148 Affiliated issuers 731,990 731,990 Cash 5,451 Receivable for investment securities sold 809,651 Dividends and interest receivable 71,714 Receivable for shares of Beneficial Interest subscribed 6,129 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 29,933 Payable for investment securities purchased 910,956 Liability for securities on loanNote 1(b) 594,990 Payable for shares of Beneficial Interest redeemed 5,473 Accrued expenses 39,803 Net Assets ($) Composition of Net Assets ($): Paid-in capital 38,660,931 Accumulated undistributed investment incomenet 154,549 Accumulated net realized gain (loss) on investments (9,170,942) Accumulated net unrealized appreciation (depreciation) on investments 265,390 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 14,902,499 15,007,429 Shares Outstanding 1,394,654 1,395,999 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 341,948 Affiliated issuers 101 Interest 7 Income from securities lendingNote 1(b) 44 Total Income Expenses: Investment advisory feeNote 3(a) 127,716 Distribution feesNote 3(b) 21,572 Auditing fees 18,910 Custodian feesNote 3(b) 5,128 Legal fees 1,719 Prospectus and shareholders reports 1,199 Loan commitment feesNote 2 869 Trustees fees and expensesNote 3(c) 630 Shareholder servicing costsNote 3(b) 319 Miscellaneous 7,168 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (1) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 945,697 Net unrealized appreciation (depreciation) on investments (3,450,658) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 156,871 479,470 Net realized gain (loss) on investments 945,697 (4,083,587) Net unrealized appreciation (depreciation) on investments (3,450,658) 8,744,725 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (246,146) (466,931) Service Shares (235,251) (437,686) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 290,423 1,045,422 Service Shares 139,950 410,474 Dividends reinvested: Initial Shares 246,146 466,931 Service Shares 235,251 437,686 Cost of shares redeemed: Initial Shares (1,030,688) (3,361,293) Service Shares (1,890,970) (4,222,637) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 34,749,303 35,736,729 End of Period Undistributed investment incomenet 154,549 479,075 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 24,080 111,411 Shares issued for dividends reinvested 20,343 53,918 Shares redeemed (87,408) (362,766) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 11,837 40,997 Shares issued for dividends reinvested 19,314 50,193 Shares redeemed (157,803) (418,620) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.70 10.24 18.37 19.50 16.29 15.52 Investment Operations: Investment incomenet a .06 .15 .25 .31 .26 .20 Net realized and unrealized gain (loss) on investments (.90) 1.61 (6.14) .25 3.18 .64 Total from Investment Operations (.84) 1.76 (5.89) .56 3.44 .84 Distributions: Dividends from investment incomenet (.17) (.30) (.35) (.28) (.23) (.07) Dividends from net realized gain on investments   (1.89) (1.41)   Total Distributions (.17) (.30) (2.24) (1.69) (.23) (.07) Net asset value, end of period 10.69 11.70 10.24 18.37 19.50 16.29 Total Return (%) (7.42) b 18.18 (35.91) 3.00 21.31 5.42 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 c .98 .88 .87 .86 .86 Ratio of net expenses to average net assets .96 c,d .96 .88 d .86 .85 .86 d Ratio of net investment income to average net assets 1.05 c 1.54 1.77 1.63 1.47 1.28 Portfolio Turnover Rate 29.62 b 67.53 55.84 69.92 44.76 55.38 Net Assets, end of period ($ x 1,000) 14,902 16,822 16,745 32,547 32,517 32,189 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.77 10.27 18.39 19.52 16.31 15.54 Investment Operations: Investment incomenet a .05 .14 .23 .28 .23 .18 Net realized and unrealized gain (loss) on investments (.91) 1.62 (6.14) .26 3.18 .63 Total from Investment Operations (.86) 1.76 (5.91) .54 3.41 .81 Distributions: Dividends from investment incomenet (.16) (.26) (.32) (.26) (.20) (.04) Dividends from net realized gain on investments   (1.89) (1.41)   Total Distributions (.16) (.26) (2.21) (1.67) (.20) (.04) Net asset value, end of period 10.75 11.77 10.27 18.39 19.52 16.31 Total Return (%) (7.47) b 17.96 (35.93) 2.79 21.16 5.25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.21 c 1.23 1.13 1.12 1.11 1.11 Ratio of net expenses to average net assets 1.21 c,d 1.08 1.00 1.00 1.00 1.00 Ratio of net investment income to average net assets .80 c 1.42 1.65 1.50 1.32 1.14 Portfolio Turnover Rate 29.62 b 67.53 55.84 69.92 44.76 55.38 Net Assets, end of period ($ x 1,000) 15,007 17,928 18,992 37,851 41,395 39,646 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to provide long-term capital growth.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the 18 nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  29,142,557   Equity Securities Foreign  621,134   Mutual Funds/ Exchange Traded Funds 834,447    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses 20 from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of New York Mellon earned $19 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund  3,023,000 2,886,000 137,000 .5 Dreyfus Institutional Cash Advantage Plus Fund  2,604,116 2,009,126 594,990 2.0 Total  (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 22 Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $9,295,907 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $3,465,952 of the carryover expires in fiscal 2016 and $5,829,955 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $904,617.The tax character of current year distributions will be determined at the end of the current year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $21,572 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $56 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $9 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $1. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $5,128 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $19,576, Rule 12b-1 distribution plan fees $3,276, custodian fees $2,928, chief compliance officer fees $4,113 and transfer agency per account fees $40. 24 (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2010, amounted to $9,968,305 and $12,328,763, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agreements.The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. At June 30, 2010, accumulated net unrealized appreciation on investments was $265,390, consisting of $2,345,387 gross unrealized appreciation and $2,079,997 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 28 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Michael Dunn, Oliver Buckley, Langton C. Garvin and Patrick Slattery, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Investment Portfolios, MidCap Stock Portfolio produced a total return of 0.79% for its Initial shares, and its Service shares produced a total return of 0.84%. 1 In comparison, the funds benchmark, the Standard & Poors MidCap 400 Index (S&P 400 Index), produced a total return of 1.36% for the same period. 2 Stock prices came under pressure late in the reporting period from economic uncertainties, driving equity market averages lower. Midcap stocks, which generated relatively strong gains earlier in 2010, emerged from the reporting period with milder losses than large-cap stocks.The fund produced higher returns than its benchmark, mainly due to the success of our stock selection process in several areas, most notably the health care and consumer-related sectors. The Funds Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its assets in stocks of midsize companies. The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Economic Uncertainties Erased Earlier Gains During the first four months of 2010, U.S. companies generally issued strong earnings reports and offered positive guidance on future financial results in a recovering global economic environment, driving stock prices broadly higher. Midcap stocks outperformed their large-cap counterparts at the time. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) However, beginning in early May investor confidence was undermined by a series of new global and domestic economic challenges. These included a sovereign debt crisis that threatened to spread from Greece to other members of the European Union, increasing inflationary pressures in China stemming from soaring property values, rising national deficit levels through much of the developed world, and concerns that the U.S. recovery could be weakening in light of stubbornly high unemployment.As a result, stock prices fell broadly in May and June under the combined weight of these developments. However, because midcap stocks posted relatively strong gains earlier in the year, their losses for the entire reporting period proved relatively modest compared to their large-cap counterparts. Quantitative Factors Produced Mixed Results The various quantitative modeling factors at the heart of the funds stock selection process worked well during the first quarter of 2010, with valuation, momentum and quality-related factors all contributing positively to the funds strong performance relative to the benchmark. During the second quarter of 2010, however, fewer of the funds quantitative factors enhanced performance, and some detracted from returns.As a result, the funds margin of outperformance over its benchmark narrowed during the second half of the reporting period. Health Care and Consumer Stocks Led Performance The funds strongest single performer over the first half of 2010 was OSI Pharmaceuticals, which was acquired by Astellas Pharma at a substantial premium to OSIs then-prevailing stock price.The fund sold its position in OSI following the announcement of the acquisition. At the same time, the portfolio did not hold or was underweighted some of the weaker health care stocks such as drug developerVertex Pharmaceuticals and managed care provider Health Net, further contributing to the funds relatively good performance in the sector.The funds consumer-related holdings produced benchmark-beating results as well, led by retailers appealing to value-conscious consumers, such as Ross Stores and Aeropostale, and auto parts and repair firm Advance Auto Parts. Technology-related holdings delivered mixed results, as the sector provided some of the funds top performers as well as a few notable disappointments. For example, technology consultant Gartner and 4 equipment maker F5 Networks both climbed due to strong financial results and positive guidance, while enterprise software developer Sybase rose sharply on news of an attractive takeover offer. On the other hand, technology wholesaler Tech Data and technology solutions provider Computer Sciences both dipped despite reporting good financial results due to uncertainties about their future prospects. The fund lagged its benchmark in the financial services and basic materials sectors. Disappointments during the reporting period included automobile financing firm AmeriCredit and chemical producers Huntsman and Minerals Technologies. In addition, vehicle and equipment manufacturer Oshkosh lost ground due to concerns regarding future earnings growth. Maintaining a Steady Approach Despite the markets stumble in May and June, the U.S. economy currently has appeared to remain on track toward continued growth, but the rate of growth and the economys longer-term prospects have remained uncertain. Regardless of economic developments, the funds investment activities have remained consistently guided by our disciplined stock selection process.We believe our steady approach positions the fund in seeking to meet its objectives over time. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through August 31, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.05 $ 4.44 Ending value (after expenses) $992.10 $991.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.11 $ 4.51 Ending value (after expenses) $1,020.73 $1,020.33  Expenses are equal to the funds annualized expense ratio of .82% for Initial shares and .90% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks100.5% Shares Value ($) Consumer Discretionary13.8% Aarons 37,200 a 635,004 Advance Auto Parts 28,500 1,430,130 Aeropostale 53,262 b 1,525,424 American Greetings, Cl. A 42,000 787,920 AnnTaylor Stores 13,200 b 214,764 Autoliv 8,800 421,080 Brinker International 64,350 930,501 Cheesecake Factory 89,800 a,b 1,998,948 Collective Brands 52,100 b 823,180 Dollar Tree 15,300 b 636,939 Expedia 21,600 405,648 Fossil 39,300 b 1,363,710 ITT Educational Services 7,100 a,b 589,442 J Crew Group 25,900 b 953,379 PetSmart 41,600 1,255,072 Ross Stores 9,300 a 495,597 Scholastic 39,100 943,092 Signet Jewelers 30,500 b 838,750 Timberland, Cl. A 26,700 b 431,205 TRW Automotive Holdings 10,500 b 289,485 Warnaco Group 31,450 b 1,136,603 Wyndham Worldwide 44,000 886,160 Consumer Staples4.3% Corn Products International 10,100 306,030 Dr. Pepper Snapple Group 7,900 295,381 Energizer Holdings 20,300 b 1,020,684 Estee Lauder, Cl. A 7,700 429,121 Hormel Foods 27,250 1,103,080 Lancaster Colony 35,900 1,915,624 Tyson Foods, Cl. A 24,600 403,194 Universal 9,500 376,960 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy6.1% Atwood Oceanics 8,700 b 222,024 Cimarex Energy 18,400 1,317,072 EXCO Resources 72,300 1,056,303 Forest Oil 10,900 b 298,224 Oceaneering International 17,900 b 803,710 Oil States International 18,700 b 740,146 Pioneer Natural Resources 16,700 992,815 Southern Union 60,100 1,313,786 Unit 40,500 b 1,643,895 Financial20.4% Affiliated Managers Group 2,400 b 145,848 Alexandria Real Estate Equities 16,800 a,c 1,064,616 American Financial Group 66,575 1,818,829 AmeriCredit 93,100 a,b 1,696,282 Annaly Capital Management 43,200 c 740,880 Corporate Office Properties Trust 11,300 a,c 426,688 Digital Realty Trust 13,800 a,c 795,984 Eaton Vance 24,000 662,640 Equity One 31,800 a,c 496,080 Federated Investors, Cl. B 21,900 a 453,549 Fifth Third Bancorp 75,200 924,208 First Horizon National 51,792 b 593,023 FirstMerit 65,106 1,115,266 HCC Insurance Holdings 52,450 1,298,662 Highwoods Properties 15,500 c 430,280 Hospitality Properties Trust 72,800 c 1,536,080 International Bancshares 69,800 1,164,962 Liberty Property Trust 18,200 c 525,070 Macerich 34,947 c 1,304,222 New York Community Bancorp 28,000 427,560 NewAlliance Bancshares 145,300 1,628,813 Old Republic International 42,200 511,886 Potlatch 38,500 a,c 1,375,605 Prosperity Bancshares 11,200 389,200 8 Common Stocks (continued) Shares Value ($) Financial (continued) Reinsurance Group of America 17,600 804,496 SEI Investments 38,000 773,680 StanCorp Financial Group 41,300 1,674,302 SVB Financial Group 24,500 b 1,010,135 Weingarten Realty Investors 55,700 a,c 1,061,085 Westamerica Bancorporation 24,700 a 1,297,244 Health Care12.8% Cephalon 13,300 b 754,775 Charles River Laboratories International 25,200 b 862,092 Cooper 21,200 843,548 Covance 4,000 b 205,280 Endo Pharmaceuticals Holdings 87,300 b 1,904,886 Health Net 39,600 b 965,052 Henry Schein 30,900 b 1,696,410 Hologic 89,200 b 1,242,556 Humana 29,000 b 1,324,430 Kinetic Concepts 33,000 a,b 1,204,830 LifePoint Hospitals 29,900 b 938,860 Medicis Pharmaceutical, Cl. A 75,400 1,649,752 Mylan 24,600 a,b 419,184 STERIS 43,500 a 1,351,980 Techne 33,900 1,947,555 Vertex Pharmaceuticals 7,600 b 250,040 Industrial13.2% Alaska Air Group 13,000 b 584,350 Carlisle Cos. 53,300 1,925,729 Cintas 13,300 318,801 Copart 34,900 b 1,249,769 Corrections Corp. of America 68,300 b 1,303,164 Donaldson 25,600 1,091,840 FTI Consulting 5,800 a,b 252,822 General Cable 16,400 a,b 437,060 Graco 12,500 352,375 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Hubbell, Cl. B 37,450 1,486,390 Joy Global 22,000 1,101,980 Oshkosh 76,900 b 2,396,204 Owens Corning 15,100 b 451,641 Ryder System 14,300 575,289 Timken 81,800 2,125,982 Trinity Industries 32,500 575,900 URS 29,200 b 1,149,020 Valmont Industries 10,700 777,462 Information Technology16.7% Advent Software 34,200 a,b 1,606,032 Broadridge Financial Solutions 44,300 843,915 CA 34,100 627,440 CommScope 47,000 b 1,117,190 Computer Sciences 27,400 1,239,850 Convergys 55,400 b 543,474 Cypress Semiconductor 137,200 b 1,377,488 DST Systems 13,800 498,732 F5 Networks 23,500 b 1,611,395 FactSet Research Systems 20,400 1,366,596 Fairchild Semiconductor International 162,300 b 1,364,943 Gartner 39,400 a,b 916,050 Harris 7,000 291,550 Hewitt Associates, Cl. A 24,900 b 858,054 Intersil, Cl. A 53,700 650,307 Micron Technology 72,400 b 614,676 Plantronics 51,300 1,467,180 Seagate Technology 35,100 b 457,704 Sybase 13,800 b 892,308 Synopsys 76,900 b 1,604,903 Tech Data 60,900 b 2,169,258 Teradata 13,700 b 417,576 10 Common Stocks (continued) Shares Value ($) Information Technology (continued) Vishay Intertechnology 65,700 b 508,518 Materials5.7% Cabot 15,900 383,349 Crown Holdings 22,600 b 565,904 Huntsman 156,200 1,354,254 International Paper 24,000 543,120 Lubrizol 14,400 1,156,464 Minerals Technologies 31,500 1,497,510 Reliance Steel & Aluminum 32,500 1,174,875 Worthington Industries 92,200 1,185,692 Telecommunication Services.6% Telephone & Data Systems 28,200 Utilities6.9% Atmos Energy 21,500 581,360 CMS Energy 25,700 376,505 Constellation Energy Group 34,200 1,102,950 DPL 98,600 2,356,540 Energen 25,400 1,125,982 IDACORP 19,800 658,746 MDU Resources Group 76,500 1,379,295 NV Energy 129,800 1,532,938 WGL Holdings 11,200 381,136 Total Common Stocks (cost $143,242,885) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $541,000) 541,000 d The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned7.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,807,892) 9,807,892 d Total Investments (cost $153,591,777) 108.0% Liabilities, Less Cash and Receivables (8.0%) Net Assets 100.0% a Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $9,915,920 and the total market value of the collateral held by the fund is $10,264,057, consisting of cash collateral of $9,807,892 and U.S. Government and agency securities valued at $456,165. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 20.4 Utilities 6.9 Information Technology 16.7 Energy 6.1 Consumer Discretionary 13.8 Materials 5.7 Industrial 13.2 Consumer Staples 4.3 Health Care 12.8 Telecommunication Services .6 Money Market Investments 7.5  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $9,915,920)Note 1(b): Unaffiliated issuers 143,242,885 138,353,022 Affiliated issuers 10,348,892 10,348,892 Cash 9,072 Dividends and interest receivable 137,094 Receivable for shares of Beneficial Interest subscribed 3,532 Prepaid expenses 2,000 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 103,109 Liability for securities on loanNote 1(b) 9,807,892 Payable for shares of Beneficial Interest redeemed 1,245,951 Accrued expenses 45,238 Net Assets ($) Composition of Net Assets ($): Paid-in capital 207,822,804 Accumulated undistributed investment incomenet 554,037 Accumulated net realized gain (loss) on investments (65,835,556) Accumulated net unrealized appreciation (depreciation) on investments (4,889,863) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 121,651,846 15,999,576 Shares Outstanding 11,832,927 1,555,885 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,176,751 Affiliated issuers 828 Income from securities lendingNote 1(b) 10,685 Total Income Expenses: Investment advisory feeNote 3(a) 570,970 Professional fees 25,436 Distribution feesNote 3(b) 21,170 Custodian feesNote 3(b) 9,787 Prospectus and shareholders reports 8,198 Shareholder servicing costsNote 3(b) 3,164 Loan commitment feesNote 2 2,567 Trustees fees and expensesNote 3(c) 1,235 Miscellaneous 4,723 Total Expenses Lessreduction in investment advisory due to undertakingNote 3(a) (14,415) Lessreduction in fees due to earnings creditsNote 1(b) (4) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 10,366,115 Net unrealized appreciation (depreciation) on investments (11,734,483) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 555,433 1,512,565 Net realized gain (loss) on investments 10,366,115 (28,024,642) Net unrealized appreciation (depreciation) on investments (11,734,483) 67,186,562 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,351,353) (1,799,027) Service Shares (158,748) (141,551) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 5,877,191 7,850,230 Service Shares 2,269,931 883,388 Dividends reinvested: Initial Shares 1,351,353 1,799,027 Service Shares 158,748 141,551 Cost of shares redeemed: Initial Shares (15,615,653) (37,882,349) Service Shares (2,119,365) (3,056,034) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 148,052,253 139,582,533 End of Period Undistributed investment incomenet 554,037 1,508,705 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 518,892 925,743 Shares issued for dividends reinvested 115,896 248,142 Shares redeemed (1,419,050) (4,564,894) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 195,756 105,477 Shares issued for dividends reinvested 13,603 19,524 Shares redeemed (191,659) (362,450) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.46 7.85 15.52 17.39 19.15 17.62 Investment Operations: Investment incomenet a .04 .11 .09 .12 .08 .08 Net realized and unrealized gain (loss) on investments (.11) 2.62 (5.63) .19 1.39 1.53 Total from Investment Operations (.07) 2.73 (5.54) .31 1.47 1.61 Distributions: Dividends from investment incomenet (.11) (.12) (.12) (.07) (.07) (.01) Dividends from net realized gain on investments   (2.01) (2.11) (3.16) (.07) Total Distributions (.11) (.12) (2.13) (2.18) (3.23) (.08) Net asset value, end of period 10.28 10.46 7.85 15.52 17.39 19.15 Total Return (%) (.79) b 35.51 (40.42) 1.50 7.75 9.17 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 c .84 .82 .80 .80 .79 Ratio of net expenses to average net assets .82 c,d .84 d .81 .80 d .80 d .79 d Ratio of net investment income to average net assets .74 c 1.22 .76 .73 .48 .43 Portfolio Turnover Rate 41.54 b 75.42 86.74 116.83 149.02 99.27 Net Assets, end of period ($ x 1,000) 121,652 131,962 125,701 277,602 338,081 362,789 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.46 7.82 15.45 17.31 19.06 17.57 Investment Operations: Investment incomenet a .04 .10 .08 .09 .06 .04 Net realized and unrealized gain (loss) on investments (.11) 2.63 (5.60) .21 1.39 1.52 Total from Investment Operations (.07) 2.73 (5.52) .30 1.45 1.56 Distributions: Dividends from investment incomenet (.11) (.09) (.10) (.05) (.04)  Dividends from net realized gain on investments   (2.01) (2.11) (3.16) (.07) Total Distributions (.11) (.09) (2.11) (2.16) (3.20) (.07) Net asset value, end of period 10.28 10.46 7.82 15.45 17.31 19.06 Total Return (%) (.84) b 35.33 (40.44) 1.39 7.68 8.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.07 c 1.09 1.06 1.05 1.05 1.04 Ratio of net expenses to average net assets .90 c .90 .90 .90 .91 1.00 Ratio of net investment income to average net assets .66 c 1.16 .62 .58 .37 .22 Portfolio Turnover Rate 41.54 b 75.42 86.74 116.83 149.02 99.27 Net Assets, end of period ($ x 1,000) 16,000 16,090 13,881 39,009 85,277 89,264 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to provide investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poors MidCap 400 Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a 20 pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  137,093,192   Equity Securities Foreign  1,259,830   Mutual Funds 10,348,892    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. 22 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of NewYork Mellon earned $4,579 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,435,000 11,442,000 12,336,000 541,000 .4 Dreyfus Institutional Cash Advantage Fund 20,534,022 39,182,517 49,908,647 9,807,892 7.1 Total 62,244,647 10,348,892 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 24 Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $75,945,495 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $30,029,499 of the carryover expires in fiscal 2016 and $45,915,996 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $1,940,578. The tax character of current year distributions will be determined at the end of the current year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. The Manager has agreed, from March 1, 2010 to August 31, 2010, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of neither class exclusive of taxes, brokerage fees, interest The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) on borrowings, commitment fees and extraordinary expenses, do not exceed .90% of the value of the average daily net assets of such class. During the period ended June 30, 2010, the Manager waived receipt of fees of $14,415, pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $21,170 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $396 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $55 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $4. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $9,787 pursuant to the custody agreement. 26 During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $91,222, Rule 12b-1 distribution plan fees $3,493, custodian fees $5,856, chief compliance officer fees $4,113 and transfer agency per account fees $287, which are offset against an expense reimbursement currently in effect in the amount of $1,862. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2010, amounted to $61,972,517 and $68,991,391, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agreements.The fund held no derivatives during the period ended June 30, 2010.These disclosures did not impact the notes to the financial statements. At June 30, 2010, accumulated net unrealized depreciation on investments was $4,889,863, consisting of $11,645,384 gross unrealized appreciation and $16,535,247 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the Board of Trustees of Dreyfus Investment Portfolios (the Company) held on February 4, 2010, the Board considered the re-approval for the six-month period (through August 31, 2010) of the funds Investment Advisory Agreement with the Manager, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the Company, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager at the Boards July 14-15, 2009 meeting (the July Meeting) regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information. The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Investment Advisory Agreement. The Managers representatives reviewed the funds distribution of accounts, and the Board members also referenced information provided and discussions at the July Meeting regarding the relationships the Manager has with various intermediaries and the different needs of each.The Board members noted that the funds shares are offered only to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The Managers representatives noted the diversity of distribution of the funds in the Dreyfus fund complex,and the Managers corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including that of the fund.The Manager also provided the number of separate accounts investing in the fund, as well as the funds asset size. The Board members also considered discussions at the July Meeting regarding the Managers research and portfolio management capabilities; oversight of day-to-day fund operations, including fund accounting and 28 administration and assistance in meeting legal and regulatory requirements; extensive administrative, accounting and compliance infrastructure; and brokerage policies and practices, the standards applied in seeking best execution and policies and practices regarding soft dollars. Comparative Analysis of the Funds Performance and Investment Advisory Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of mid-cap core funds underlying variable insurance products (the Performance Group) and to a larger universe of funds consisting of all mid-cap core funds underlying variable insurance products (the Performance Universe), selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons for various periods ended December 31, 2009. The Board members noted that the funds total return performance for its Initial shares was below the Performance Group and Performance Universe medians for all periods. Representatives of the manager reminded the Board that Franklin Portfolios management team assumed responsibility for managing the fund in September 2007 and that Franklin Portfolio merged with Mellon Capital Management in January 2009. Representatives of the Manager then discussed with the Board the changes made to portfolio managements investment process for the fund as a result of the merger and noted that the funds total return performance was 1st quartile for the 3-month period ended December 31, 2009.The Manager also provided a comparison of the funds total returns to the returns of its benchmark index for each of the calendar years for the prior ten years. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) selected and provided by Lipper. The Board members noted that the actual management fee and expense ratio of the funds Initial shares (which are not subject to a Rule 12b-1 plan) were lower than the Expense Group medians and Expense Universe medians, with the exception that the actual management fee was higher than the Expense Universe median.They also noted that the contractual management fee was below the Expense Group median. In addition, the Board noted that the expense ratio of the funds Service shares (which are subject to a Rule 12b-1 plan) was lower than the Expense Group and Expense Universe medians. The Board considered the current fee waiver and expense reimbursement arrangement undertaken by the Manager. Representatives of the Manager noted that the Manager or its affiliates do not manage other mutual funds or accounts with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including any decline in assets, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund, including any soft dollar arrangements with respect to trading the funds investments. 30 It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fee under the Investment Advisory Agreement bears a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less.It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was not unreasonable given the services provided.The Board also noted the current fee waiver and expense reimbursement arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Investment Advisory Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. While the Board was concerned with the funds total return per- formance, the Board members noted that the funds short-term performance is improving and that management had made efforts to improve the funds performance by modifying the investment process used by portfolio management. The Board concluded that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative perfor- mance, expense and advisory fee information (including the fee waiver and expense reimbursement arrangement), costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the advisory fee rate charged to the fund, and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Investment Advisory Agreement was in the best interests of the fund and its shareholders and that the Investment Advisory Agreement would be renewed through its annual renewal date of August 31, 2010. 32 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 0.99%. 1 In comparison, the funds benchmark, the Standard & Poors SmallCap 600 Index (the S&P 600 Index) produced a 0.88% return for the same period. A market rally sputtered in May and June when investors grew concerned about a number of threats to global economic growth, and U.S. small-cap stocks generally produced a modest loss over the first six months of 2010. The difference in returns between the fund and its benchmark was primarily due to the funds sampling strategy, transaction costs and fund operating expenses. The Funds Investment Approach The portfolio seeks to match the performance of the S&P 600 Index by investing in a representative sample of the stocks included in the S&P 600 Index, and in futures whose performance is tied to the index. The funds investments are selected by a sampling process based on market capitalization, industry representation and other means. The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. Equity Markets Slumped Amid Global Economic Uncertainty The year 2010 began in the midst of an economic recovery as improved manufacturing activity and rising corporate earnings helped boost confidence among businesses, consumers and investors. The stock market continued to rally under these improving economic conditions, and investors at the time persisted in favoring lower-quality companies that had been punished in the previous downturn over their higher-quality counterparts. Small-cap stocks fared especially well during the market The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) rebound as investors turned away from traditionally defensive investments toward more speculative opportunities. As the reporting period progressed, however, several developments threatened the economic rebound, and investor sentiment deteriorated. Europe was roiled by a sovereign debt crisis when Greece found itself unable to finance a heavy debt burden, requiring intervention by the International Monetary Fund and other members of the European Union. Robust economic growth in China, one of the primary engines of the global economic recovery, seemed to spark inflationary pressures in local real estate markets, and investors grew worried that higher short-term interest rates and tighter lending standards might dampen growth in Asia. In the United States, mixed data related to retail sales, employment and the housing market suggested that economic head-winds might constrain already mild growth.As a result of these factors, small-cap stocks in May and June gave back their earlier gains, and nine of the 10 sectors of the S&P 600 Index ended the reporting period with negative absolute returns. Consumer and Technology Stocks Led the Rebound Some of the S&P 600 Indexs better performers could be found within the consumer discretionary sector, where companies benefited from expansions and acquisitions. A number of footwear companies gained traction from a surge in sales of toning sneakers, intended to help consumers slim down and firm up while walking or exercising. Budget-priced restaurants also fared especially well by offering promotional programs designed to entice customers. Otherwise, farm equipment companies with private label products took market share from better known brands, while a coin-counting machine company benefited from its expansion into self-service DVD rentals. In the financials sector, real estate investment trusts (REITs) advanced amid a rebound in property prices from depressed levels, insurance companies gained value due to acquisitions, and collection agencies for consumer debt benefited from successful negotiations with financially stressed individuals. On the other hand, technology stocks generally fell due to a slowdown in Asian sales. In the materials sector, paper and forest products compa- 4 nies declined in the sluggish housing market, aluminum companies were hurt by an oversupply of the commodity, and higher raw materials costs undermined chemical producers. Commercial services stocks in the industrials sector suffered as funding from government stimulus programs began to wind down. Energy stocks fell sharply in response to the massive oil spill in the Gulf of Mexico. Index Investing Offers Diversification Benefits As an index portfolio, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the stocks listed in the S&P 600 Index. The funds investments are not affected by any individual preference for one market or security over another. Instead, the fund employs a passive management approach in which all investment decisions are based on the composition of the S&P 600 Index. July 15, 2010 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small-cap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in an index. 3 Standard & Poors®,S&P®,S&P SmallCap 600 and Standard & Poors SmallCap 600 are trademarks of Standard & Poors Financial Services LLC, and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Expenses paid per $1,000  $2.96 Ending value (after expenses) $990.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Expenses paid per $1,000  $3.01 Ending value (after expenses) $1,021.82  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary15.5% American Public Education 5,918 a 258,617 Arbitron 7,917 202,913 Audiovox, Cl. A 7,773 a 57,132 Big 5 Sporting Goods 7,948 104,437 Biglari Holdings 466 a 133,695 BJs Restaurants 5,249 a,b 123,876 Blue Nile 3,722 a,b 175,232 Blyth 2,665 90,797 Brown Shoe 13,703 208,012 Brunswick 27,605 b 343,130 Buckle 7,268 b 235,629 Buffalo Wild Wings 5,522 a,b 201,995 Cabelas 13,652 a,b 193,039 California Pizza Kitchen 6,271 a 95,006 Callaway Golf 16,153 b 97,564 Capella Education 4,618 a 375,674 Carters 18,952 a 497,490 Cato, Cl. A 10,333 227,533 CEC Entertainment 7,811 a 275,416 Childrens Place Retail Stores 8,853 a 389,709 Christopher & Banks 9,762 60,427 CKE Restaurants 20,145 252,417 Coinstar 10,271 a,b 441,345 CROCS 28,324 a 299,668 Deckers Outdoor 4,097 a 585,338 DineEquity 4,361 a,b 121,759 Dolan 9,514 a 105,796 Drew Industries 6,698 a 135,300 E.W. Scripps, Cl. A 8,415 a,b 62,523 Ethan Allen Interiors 6,769 b 94,698 Finish Line, Cl. A 17,786 247,759 Freds, Cl. A 13,496 149,266 Genesco 7,976 a,b 209,849 Group 1 Automotive 7,198 a,b 169,369 Gymboree 9,579 a 409,119 Haverty Furniture 7,620 93,650 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Helen of Troy 11,052 a 243,807 Hibbett Sports 8,672 a,b 207,781 Hillenbrand 18,486 395,416 Hot Topic 15,168 77,053 HSN 12,795 a 307,080 Iconix Brand Group 20,324 a 292,056 Interval Leisure Group 9,693 a 120,678 Jack in the Box 18,376 a 357,413 JAKKS Pacific 11,466 a,b 164,881 Jo-Ann Stores 9,112 a,b 341,791 JOS. A. Bank Clothiers 5,610 a 302,884 K-Swiss, Cl. A 5,256 a,b 59,025 Kid Brands 4,133 a 29,055 La-Z-Boy 17,517 a 130,151 Landrys Restaurants 986 a 24,118 Lithia Motors, Cl. A 6,685 b 41,313 Live Nation 45,847 a 479,101 Liz Claiborne 29,447 a,b 124,266 Lumber Liquidators Holdings 3,635 a,b 84,805 M/I Homes 7,764 a 74,845 Maidenform Brands 5,963 a 121,407 Marcus 4,088 38,672 MarineMax 10,773 a 74,765 Medifast 3,725 a 96,515 Mens Wearhouse 14,635 b 268,699 Meritage Homes 10,380 a 168,986 Midas 2,722 a 20,878 Monarch Casino & Resort 3,052 a 30,917 Monro Muffler Brake 7,075 279,675 Movado Group 3,460 a,b 36,953 National Presto Industries 1,194 b 110,875 Nautilus 11,524 a 17,516 NutriSystem 8,160 b 187,190 OfficeMax 26,420 a 345,045 Oxford Industries 5,377 112,541 P.F. Changs China Bistro 7,959 b 315,574 Papa Johns International 7,733 a 178,787 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) PEP Boys-Manny Moe & Jack 16,724 148,175 Perry Ellis International 3,423 a 69,145 PetMed Express 7,733 b 137,647 Pinnacle Entertainment 17,397 a 164,576 Polaris Industries 9,821 536,423 Pool 13,908 b 304,863 Pre-Paid Legal Services 2,758 a,b 125,461 Quiksilver 42,920 a 158,804 Red Robin Gourmet Burgers 4,953 a 84,993 Ruby Tuesday 19,422 a 165,087 Ruths Hospitality Group 6,115 a,b 25,561 Shuffle Master 20,831 a 166,856 Skechers USA, Cl. A 11,055 a 403,729 Skyline 73 b 1,315 Sonic 17,744 a 137,516 Sonic Automotive, Cl. A 14,319 a,b 122,571 Spartan Motors 9,902 41,588 Stage Stores 13,323 142,290 Stamps.com 7,145 a 73,236 Standard Motor Products 9,172 74,018 Standard-Pacific 37,180 a 123,809 Stein Mart 9,700 a 60,431 Sturm Ruger & Co. 7,915 b 113,422 Superior Industries International 7,868 105,746 Texas Roadhouse 18,871 a,b 238,152 True Religion Apparel 8,652 a,b 190,950 Tuesday Morning 11,200 a 44,688 UniFirst 5,183 228,156 Universal Electronics 4,211 a 70,029 Universal Technical Institute 7,693 a,b 181,862 Volcom 4,837 a,b 89,823 Winnebago Industries 7,143 a,b 71,001 Wolverine World Wide 15,961 402,536 Zale 2,523 a 3,986 Zumiez 5,386 a,b 86,768 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples4.0% Alliance One International 23,838 a,b 84,863 Andersons 6,271 b 204,372 Boston Beer, Cl. A 2,547 a 171,795 Cal-Maine Foods 4,185 b 133,627 Calavo Growers 2,345 b 42,116 Caseys General Stores 16,877 589,007 Central Garden & Pet, Cl. A 24,172 a 216,823 Cracker Barrel Old Country Store 7,581 352,971 Darling International 27,257 a 204,700 Diamond Foods 6,414 b 263,615 Great Atlantic & Pacific Tea 7,063 a,b 27,546 Hain Celestial Group 11,043 a,b 222,737 J & J Snack Foods 5,384 226,666 Lance 8,515 140,412 Nash Finch 3,746 127,963 Peets Coffee & Tea 3,232 a 126,921 RC2 8,952 a 144,217 Sanderson Farms 6,773 b 343,662 Spartan Stores 9,495 130,271 TreeHouse Foods 10,990 a,b 501,803 United Natural Foods 13,021 a,b 389,067 WD-40 6,205 207,247 Energy5.2% Basic Energy Services 8,536 a,b 65,727 Bristow Group 11,099 a 326,311 CARBO Ceramics 5,455 393,796 Dril-Quip 9,085 a 399,922 Gulf Island Fabrication 4,260 66,115 Holly 12,410 b 329,858 Hornbeck Offshore Services 6,817 a 99,528 ION Geophysical 42,212 a 146,898 Lufkin Industries 9,074 353,795 Matrix Service 10,290 a 95,800 NorthWestern 11,319 296,558 Oil States International 16,358 a 647,450 10 Common Stocks (continued) Shares Value ($) Energy (continued) Penn Virginia 15,362 308,930 Petroleum Development 5,220 a 133,736 PetroQuest Energy 21,513 a,b 145,428 Pioneer Drilling 18,350 a 104,044 SEACOR Holdings 6,542 a 462,258 Seahawk Drilling 4,324 a,b 42,029 SM Energy 19,280 774,285 Stone Energy 14,791 a 165,068 Superior Well Services 4,569 a,b 76,394 Swift Energy 12,141 a,b 326,714 Tetra Technologies 25,919 a 235,344 World Fuel Services 17,002 b 441,032 Financial18.6% Acadia Realty Trust 10,536 c 177,215 American Physicians Capital 3,392 104,643 Amerisafe 3,858 a 67,708 Bank Mutual 7,862 44,656 Bank of the Ozarks 3,080 b 109,248 BioMed Realty Trust 35,472 c 570,744 Boston Private Financial Holdings 26,533 170,607 Brookline Bancorp 22,335 198,335 Cash America International 9,476 324,742 Cedar Shopping Centers 13,535 b,c 81,481 City Holding 5,494 b 153,173 Colonial Properties Trust 21,737 c 315,839 Columbia Banking System 13,364 b 244,027 Community Bank System 11,468 b 252,640 Delphi Financial Group, Cl. A 15,609 381,016 DiamondRock Hospitality 43,187 a 354,997 Dime Community Bancshares 8,432 103,967 East West Bancorp 47,843 729,606 EastGroup Properties 8,072 c 287,202 eHealth 7,191 a 81,762 Employers Holdings 11,744 172,989 Entertainment Properties Trust 13,839 c 526,851 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Extra Space Storage 28,851 b,c 401,029 EZCORP, Cl. A 16,133 a 299,267 First BanCorp/Puerto Rico 23,353 a,b 12,377 First Cash Financial Services 9,003 a 196,265 First Commonwealth Financial 18,299 b 96,070 First Financial Bancorp 17,540 262,223 First Financial Bankshares 7,023 b 337,736 First Midwest Bancorp 22,040 268,006 Forestar Group 12,426 a 223,171 Franklin Street Properties 18,651 b 220,268 Glacier Bancorp 19,939 b 292,505 Hancock Holding 8,109 b 270,516 Hanmi Financial 18,634 a,b 23,479 Hanmi Financial (Rights) 18,634 a,b 1,118 Home Bancshares 6,686 152,508 Home Properties 10,363 c 467,060 Horace Mann Educators 11,269 172,416 Independent Bank/MA 6,873 169,626 Infinity Property & Casualty 4,065 187,722 Inland Real Estate 25,981 c 205,770 Investment Technology Group 14,710 236,243 Kilroy Realty 15,962 b,c 474,550 Kite Realty Group Trust 11,653 c 48,710 LaBranche & Co. 13,666 a 58,490 LaSalle Hotel Properties 21,371 c 439,601 Lexington Realty Trust 38,154 b,c 229,306 LTC Properties 8,598 c 208,673 Medical Properties Trust 33,943 b,c 320,422 Mid-America Apartment Communities 9,549 491,487 Nara Bancorp 10,321 a 87,006 National Financial Partners 14,122 a 137,972 National Penn Bancshares 39,879 b 239,673 National Retail Properties 26,036 c 558,212 Navigators Group 3,169 a 130,341 NBT Bankcorp 11,734 239,608 Old National Bancorp 24,718 b 256,078 12 Common Stocks (continued) Shares Value ($) Financial (continued) optionsXpress Holdings 14,752 a 232,196 Parkway Properties 8,980 c 130,839 Pennsylvania Real Estate Investment Trust 16,432 b,c 200,799 Pinnacle Financial Partners 7,291 a,b 93,689 Piper Jaffray 4,305 a 138,707 Portfolio Recovery Associates 4,718 a,b 315,068 Post Properties 14,514 c 329,903 Presidential Life 3,002 27,318 PrivateBancorp 18,234 b 202,033 ProAssurance 9,499 a 539,163 PS Business Parks 6,355 c 354,482 Rewards Network 3,947 53,955 RLI 5,171 271,529 S&T Bancorp 6,737 b 133,123 Safety Insurance Group 5,476 202,722 Selective Insurance Group 19,223 285,654 Signature Bank 13,150 a 499,831 Simmons First National, Cl. A 4,918 129,147 South Financial Group 86,542 b 23,583 Sovran Self Storage 8,865 c 305,222 Sterling Bancorp 8,869 79,821 Sterling Bancshares 24,061 113,327 Stewart Information Services 7,848 b 70,789 Stifel Financial 10,658 a 462,451 Susquehanna Bancshares 39,916 332,500 SWS Group 8,748 83,106 Tanger Factory Outlet Centers 12,616 b,c 522,050 Tompkins Financial 3,170 b 119,667 Tower Group 15,521 334,167 TradeStation Group 8,807 a 59,447 Trustco Bank 30,558 b 171,125 UMB Financial 9,622 342,158 Umpqua Holdings 37,001 424,771 United Bankshares 10,509 b 251,585 United Community Banks 31,697 a 125,203 United Fire & Casualty 6,659 131,981 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Urstadt Biddle Properties, Cl. A 7,666 c 123,653 Whitney Holding 29,026 b 268,490 Wilshire Bancorp 8,553 b 74,839 Wintrust Financial 10,069 335,700 World Acceptance 5,902 a,b 226,106 Health Care13.9% Abaxis 5,973 a 128,001 Air Methods 3,941 a,b 117,245 Align Technology 21,175 a,b 314,872 Almost Family 2,510 a 87,674 Amedisys 9,151 a,b 402,369 American Medical Systems Holdings 24,396 a 539,640 AMERIGROUP 15,314 a 497,399 AMN Healthcare Services 6,567 a 49,121 AmSurg 11,494 a 204,823 Analogic 4,542 206,706 ArQule 11,346 a 48,788 Bio-Reference Laboratories 5,844 a 129,561 Cambrex 10,303 a 32,454 Cantel Medical 5,360 89,512 Catalyst Health Solutions 11,586 a 399,717 Centene 15,759 a 338,818 Chemed 7,614 b 416,029 Computer Programs & Systems 2,137 87,446 CONMED 7,526 a 140,209 Cooper 14,796 588,733 CorVel 2,022 a 68,323 Cross Country Healthcare 9,719 a 87,374 CryoLife 8,412 a 45,341 Cubist Pharmaceuticals 18,906 a 389,464 Cyberonics 9,116 a 215,867 Dionex 5,106 a 380,193 Eclipsys 19,195 a 342,439 Emergent Biosolutions 6,273 a 102,501 Enzo Biochem 5,891 a,b 23,976 14 Common Stocks (continued) Shares Value ($) Health Care (continued) eResearch Technology 17,952 a 141,462 Genoptix 5,339 a,b 91,831 Gentiva Health Services 10,199 a 275,475 Greatbatch 8,988 a 200,522 Haemonetics 8,527 a 456,365 Hanger Orthopedic Group 8,898 a 159,808 Healthcare Realty Trust 20,744 b,c 455,746 HealthSpring 17,145 a 265,919 Healthways 9,973 a 118,878 Hi-Tech Pharmacal 2,779 a,b 63,667 HMS Holdings 7,767 a 421,127 ICU Medical 3,867 a,b 124,401 Integra LifeSciences Holdings 7,277 a 269,249 Invacare 11,843 245,624 Inventiv Health 11,345 a 290,432 IPC The Hospitalist 3,243 a 81,399 Kendle International 6,302 a 72,599 Kensey Nash 4,810 a 114,045 Landauer 2,263 137,771 LCA-Vision 4,390 a 24,321 LHC Group 4,721 a 131,008 Magellan Health Services 11,405 a 414,230 Martek Biosciences 10,586 a,b 250,994 MedCath 3,104 a 24,397 Meridian Bioscience 11,232 b 190,944 Merit Medical Systems 7,923 a 127,323 Molina Healthcare 4,745 a 136,656 MWI Veterinary Supply 3,452 a 173,498 Natus Medical 8,632 a 140,615 Neogen 6,260 a,b 163,073 Odyssey HealthCare 11,379 a 304,047 Omnicell 13,099 a 153,127 Palomar Medical Technologies 3,355 a 37,542 Par Pharmaceutical Cos. 12,226 a 317,387 PAREXEL International 18,027 a 390,825 PharMerica 8,707 a 127,645 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Phase Forward 13,735 a 229,100 PSS World Medical 18,988 a,b 401,596 Quality Systems 5,299 b 307,289 Regeneron Pharmaceuticals 19,101 a 426,334 RehabCare Group 6,500 a 141,570 Res-Care 7,417 a 71,648 Salix Pharmaceuticals 18,513 a 722,562 Savient Pharmaceuticals 21,053 a 265,268 SurModics 3,478 a,b 57,074 Symmetry Medical 10,811 a 113,948 ViroPharma 23,891 a 267,818 West Pharmaceutical Services 10,585 b 386,247 Zoll Medical 5,919 a 160,405 Industrial16.1% A.O. Smith 7,945 382,870 AAON 5,523 b 128,741 AAR 13,521 a 226,342 ABM Industries 16,374 b 343,035 Actuant, Cl. A 21,154 398,330 Administaff 6,485 156,678 Aerovironment 3,026 a,b 65,755 Albany International, Cl. A 8,131 131,641 Allegiant Travel 5,440 232,234 American Science & Engineering 2,831 215,751 Apogee Enterprises 7,964 86,250 Applied Industrial Technologies 13,059 330,654 Applied Signal Technology 4,266 83,827 Arkansas Best 7,070 146,703 Astec Industries 4,945 a,b 137,125 ATC Technology 8,166 a 131,636 AZZ 4,240 155,905 Badger Meter 4,107 b 158,900 Baldor Electric 13,001 b 469,076 Barnes Group 14,915 244,457 Belden 15,408 338,976 16 Common Stocks (continued) Shares Value ($) Industrial (continued) Bowne & Co. 11,096 124,497 Brady, Cl. A 17,069 425,359 Briggs & Stratton 17,502 297,884 Cascade 3,216 b 114,522 CDI 1,541 23,932 Ceradyne 6,943 a 148,372 CIRCOR International 4,064 103,957 CLARCOR 15,091 536,032 Cogent 13,150 a 118,481 Comfort Systems USA 11,618 112,230 Consolidated Graphics 4,129 a 178,538 Cubic 5,983 217,662 Curtiss-Wright 14,089 409,145 EMCOR Group 21,209 a 491,412 Encore Wire 3,901 70,959 EnPro Industries 7,110 a,b 200,146 ESCO Technologies 9,172 236,179 Esterline Technologies 8,922 a 423,349 Exponent 4,459 a 145,898 Federal Signal 18,379 111,009 Forward Air 9,187 250,346 G & K Services, Cl. A 6,182 127,658 GenCorp 18,748 a,b 82,116 Geo Group 17,094 a 354,701 Gibraltar Industries 11,284 a 113,968 Griffon 16,584 a,b 183,419 Healthcare Services Group 11,662 220,995 Heartland Express 15,337 222,693 Heidrick & Struggles International 3,923 89,523 Hub Group, Cl. A 11,022 a 330,770 II-VI 6,972 a 206,580 Insituform Technologies, Cl. A 13,840 a 283,443 Interface, Cl. A 15,431 165,729 John Bean Technologies 6,655 101,489 Kaman 6,488 143,515 Kaydon 10,936 359,357 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Kelly Services, Cl. A 7,360 a 109,443 Knight Transportation 16,516 b 334,284 Lawson Products 223 3,787 Lindsay 4,494 b 142,415 LSB Industries 4,723 a 62,863 Lydall 5,375 a 41,065 Mobile Mini 8,932 a,b 145,413 Moog, Cl. A 13,365 a 430,754 Mueller Industries 10,413 256,160 NCI Building Systems 4,985 a,b 41,724 Old Dominion Freight Line 8,596 a 302,063 On Assignment 13,600 a 68,408 Orbital Sciences 20,161 a 317,939 Powell Industries 3,692 a,b 100,939 Quanex Building Products 11,759 203,313 Robbins & Myers 10,027 217,987 School Specialty 5,719 a 103,342 SFN Group 18,388 a 100,398 Simpson Manufacturing 11,558 283,749 SkyWest 18,297 223,589 Standard Register 4,091 12,846 Standex International 5,231 132,606 Stanley 4,600 a 171,948 Sykes Enterprises 14,150 a 201,355 Teledyne Technologies 10,588 a 408,485 Tetra Tech 21,194 a 415,614 Toro 10,853 b 533,099 Tredegar 8,724 142,376 Triumph Group 4,803 320,024 TrueBlue 12,405 a 138,812 United Stationers 7,835 a 426,772 Universal Forest Products 5,691 172,494 Viad 4,456 78,648 Vicor 5,000 a 62,450 18 Common Stocks (continued) Shares Value ($) Industrial (continued) Volt Information Sciences 2,995 a 25,158 Watsco 9,493 b 549,835 Watts Water Technologies, Cl. A 10,444 b 299,325 Information Technology18.4% Actel 10,258 a 131,508 ADPT 40,701 a 117,626 Advanced Energy Industries 12,400 a 152,396 Agilysys 10,115 67,669 Anixter International 9,494 a 404,444 Arris Group 43,374 a 441,981 ATMI 8,822 a 129,154 Avid Technology 6,196 a,b 78,875 Bel Fuse, Cl. B 5,338 88,130 Benchmark Electronics 19,850 a 314,622 Black Box 4,645 129,549 Blackbaud 13,632 296,769 Blue Coat Systems 12,744 a 260,360 Brightpoint 24,588 a 172,116 Brooks Automation 25,126 a 194,224 Cabot Microelectronics 7,966 a,b 275,544 CACI International, Cl. A 10,163 a,b 431,724 Checkpoint Systems 12,680 a 220,125 CIBER 25,362 a 70,253 Cognex 12,168 213,913 Cohu 7,648 92,770 Commvault Systems 12,929 a 290,902 Compellent Technologies 5,185 a,b 62,842 comScore 6,746 a 111,107 Comtech Telecommunications 8,702 a 260,451 Concur Technologies 12,741 a,b 543,786 CSG Systems International 12,596 a 230,885 CTS 10,982 101,474 CyberSource 21,413 a 546,674 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Cymer 8,577 a 257,653 Cypress Semiconductor 52,370 a 525,795 Daktronics 6,569 b 49,268 DealerTrack Holdings 10,451 a 171,919 DG Fastchannel 7,841 a 255,460 Digi International 7,305 a 60,412 Diodes 9,502 a 150,797 DSP Group 11,912 a 76,118 DTS 5,006 a,b 164,547 Ebix 8,272 a,b 129,705 Electro Scientific Industries 7,738 a 103,380 EMS Technologies 5,279 a 79,291 Epicor Software 13,130 a 104,909 EPIQ Systems 13,573 175,499 Exar 14,794 a 102,522 FARO Technologies 5,711 a 106,853 FEI 11,457 a 225,817 Forrester Research 3,776 a 114,262 Gerber Scientific 8,219 a 43,972 Harmonic 27,126 a 147,565 Heartland Payment Systems 9,732 144,423 Hittite Microwave 5,883 a 263,205 Hutchinson Technology 8,788 a,b 38,052 Infospace 10,772 a 81,005 Insight Enterprises 15,181 a 199,782 Integral Systems 7,566 a 48,044 Interactive Intelligence 4,441 a 72,966 Intermec 14,158 a 145,120 Intevac 6,723 a 71,734 j2 Global Communications 15,237 a 332,776 JDA Software Group 11,822 a 259,848 Keithley Instruments 6,538 b 57,731 Knot 5,478 a 42,619 Kopin 16,826 a 57,040 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) Kulicke & Soffa Industries 24,041 a 168,768 Littelfuse 6,966 a 220,195 LoJack 5,588 a 20,620 Manhattan Associates 7,712 a 212,466 MAXIMUS 5,875 339,986 Mercury Computer Systems 7,010 a 82,227 Methode Electronics 12,527 122,013 Micrel 10,152 103,347 Microsemi 27,721 a 405,558 MicroStrategy, Cl. A 2,940 a 220,765 MKS Instruments 17,673 a 330,839 MTS Systems 3,812 110,548 NCI, Cl. A 1,329 a 30,009 NETGEAR 11,478 a 204,768 NetScout Systems 10,402 a 147,916 Network Equipment Technologies 8,704 a,b 30,377 Neutral Tandem 10,537 a,b 118,541 Newport 14,433 a 130,763 Novatel Wireless 12,263 a,b 70,390 OSI Systems 5,577 a 154,873 Park Electrochemical 5,203 127,005 PC-Tel 6,043 a 30,457 Perficient 9,634 a 85,839 Pericom Semiconductor 9,256 a 88,858 Phoenix Technologies 19,413 a 56,104 Plexus 11,737 a 313,847 Progress Software 14,475 a 434,684 Radiant Systems 8,680 a 125,513 Radisys 12,015 a 114,383 Rogers 4,307 a 119,605 Rudolph Technologies 14,206 a 107,255 ScanSource 6,892 a 171,818 Sigma Designs 10,523 a,b 105,335 Skyworks Solutions 53,580 a,b 899,608 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Smith Micro Software 10,498 a 99,836 Sonic Solutions 8,393 a,b 70,082 Standard Microsystems 6,069 a 141,286 StarTek 4,056 a,b 15,818 Stratasys 6,187 a 151,953 Supertex 2,517 a 62,069 Symmetricom 19,200 a 97,728 Synaptics 11,381 a,b 312,978 SYNNEX 6,863 a,b 175,830 Take-Two Interactive Software 27,167 a,b 244,503 Taleo, Cl. A 10,805 a 262,453 Technitrol 16,872 b 53,316 Tekelec 20,209 a 267,567 TeleTech Holdings 12,646 a 163,007 Tessera Technologies 17,048 a 273,620 THQ 23,628 a 102,073 Tollgrade Communications 4,672 a 29,434 Triquint Semiconductor 51,657 a 315,624 TTM Technologies 13,864 a 131,708 Tyler Technologies 9,634 a,b 149,520 Ultratech 5,210 a 84,767 United Online 29,374 169,194 Varian Semiconductor Equipment Associates 24,167 a 692,626 Veeco Instruments 12,222 a,b 418,970 ViaSat 11,367 a 370,110 Websense 13,701 a 258,949 Wright Express 10,938 a 324,859 Materials3.7% A.M. Castle & Co. 3,008 a 41,781 AMCOL International 9,352 b 219,772 American Vanguard 5,372 b 42,600 22 Common Stocks (continued) Shares Value ($) Materials (continued) Arch Chemicals 7,603 233,716 Balchem 8,566 214,150 Brush Engineered Materials 5,875 a 117,383 Buckeye Technologies 12,152 a 120,912 Calgon Carbon 19,596 a,b 259,451 Century Aluminum 17,784 a 157,033 Clearwater Paper 3,072 a 168,223 Deltic Timber 2,548 b 106,506 Eagle Materials 12,235 317,254 H.B. Fuller 14,056 266,923 Headwaters 16,429 a 46,658 Myers Industries 8,673 70,165 Neenah Paper 6,530 119,499 Olympic Steel 3,710 85,219 OM Group 9,710 a 231,681 Penford 2,124 a 13,764 PolyOne 32,267 a 271,688 Quaker Chemical 3,884 105,218 RTI International Metals 7,856 a 189,408 Schulman (A.) 10,875 206,190 Schweitzer-Mauduit International 5,628 283,933 Stepan 2,918 199,679 Texas Industries 7,421 b 219,216 Wausau Paper 19,728 a 133,559 Zep 6,296 109,802 Telecommunication Services.4% Cbeyond 6,038 a,b 75,475 Dycom Industries 11,126 a 95,127 General Communication, Cl. A 8,618 a 65,411 NTELOS Holdings 10,288 176,954 USA Mobility 9,214 119,045 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities3.6% Allete 8,696 297,751 American States Water 6,721 222,734 Avista 19,063 372,300 Central Vermont Public Service 5,474 108,058 CH Energy Group 4,571 179,366 El Paso Electric 15,553 a 300,951 Laclede Group 7,583 251,225 New Jersey Resources 11,808 415,642 Northwest Natural Gas 7,458 b 324,945 Piedmont Natural Gas 23,848 b 603,354 South Jersey Industries 8,470 363,871 Southwest Gas 15,455 455,923 UIL Holdings 9,874 247,146 UniSource Energy 10,480 316,286 Total Common Stocks (cost $116,247,576) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.11%, 9/9/10 (cost $109,975) 110,000 d Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $910,000) 910,000 e 24 Investment of Cash Collateral for Securities Loaned13.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $16,855,813) 16,855,813 e Total Investments (cost $134,123,364) 113.9% Liabilities, Less Cash and Receivables (13.9%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $16,228,409 and the total market value of the collateral held by the fund is $16,855,813. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 18.6 Energy 5.2 Information Technology 18.4 Consumer Staples 4.0 Industrial 16.1 Materials 3.7 Consumer Discretionary 15.5 Utilities 3.6 Short-Term/ Telecommunication Services .4 Money Market Investments 14.5 Health Care 13.9  Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES June 30, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2010 ($) Financial Futures Long Russell 2000 E-mini 16 972,480 September 2010 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $16,228,409)Note 1(b): Unaffiliated issuers 116,357,551 122,744,855 Affiliated issuers 17,765,813 17,765,813 Cash 43,859 Receivable for shares of Beneficial Interest subscribed 136,539 Dividends and interest receivable 125,581 Receivable for investment securities sold 7,969 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 64,313 Liability for securities on loanNote 1(b) 16,855,813 Payable for shares of Beneficial Interest redeemed 313,481 Payable for investment securities purchased 171,321 Payable for futures variation marginNote 4 9,909 Net Assets ($) Composition of Net Assets ($): Paid-in capital 133,970,788 Accumulated undistributed investment incomenet 406,743 Accumulated net realized gain (loss) on investments (17,285,807) Accumulated net unrealized appreciation (depreciation) on investments [including ($69,249) net unrealized (depreciation) on financial futures] 6,318,055 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 12,859,706 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 713,565 Affiliated issuers 914 Income from securities lendingNote1(b) 65,600 Interest 231 Total Income Expenses: Investment advisory feeNote 3(a) 231,957 Distribution feesNote 3(b) 165,684 Loan commitment feesNote 2 983 Interest expenseNote 2 111 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 4,649,351 Net realized gain (loss) on financial futures (80,668) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (6,268,564) Net unrealized appreciation (depreciation) on financial futures (46,089) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment incomenet 381,575 779,551 Net realized gain (loss) on investments 4,568,683 (5,869,879) Net unrealized appreciation (depreciation) on investments (6,314,653) 28,147,776 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (784,410) (2,552,031) Net realized gain on investments  (17,299,733) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold 21,225,598 36,618,209 Dividends reinvested 784,410 19,851,764 Cost of shares redeemed (23,623,253) (39,334,550) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 127,171,829 106,830,722 End of Period Undistributed investment incomenet 406,743 809,578 Capital Share Transactions (Shares): Shares sold 2,058,862 4,186,498 Shares issued for dividends reinvested 73,792 3,116,446 Shares redeemed (2,315,198) (4,575,051) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 9.75 10.36 17.64 18.59 16.66 15.59 Investment Operations: Investment incomenet a .03 .06 .12 .13 .08 .09 Net realized and unrealized gain (loss) on investments (.12) 1.42 (4.95) (.23) 2.32 1.02 Total from Investment Operations (.09) 1.48 (4.83) (.10) 2.40 1.11 Distributions: Dividends from investment incomenet (.06) (.27) (.13) (.07) (.07)  Dividends from net realized gain on investments  (1.82) (2.32) (.78) (.40) (.04) Total Distributions (.06) (2.09) (2.45) (.85) (.47) (.04) Net asset value, end of period 9.60 9.75 10.36 17.64 18.59 16.66 Total Return (%) (.99) b 25.03 (30.91) (.66) 14.41 7.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 c .60 .60 .61 .61 .60 Ratio of net investment income to average net assets .58 c .76 .85 .69 .47 .55 Portfolio Turnover Rate 14.11 b 28.18 35.95 20.72 27.85 25.56 Net Assets, end of period ($ x 1,000) 123,410 127,172 106,831 373,386 465,887 421,002 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Fund (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund is a diversified series. The funds investment objective is to match the performance of the Standard & Poors Small Cap 600 Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are 32 purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  122,622,509   Equity Securities Foreign  12,377   Mutual Funds 17,765,813   U.S. Treasury  109,969  Liabilities ($) Other Financial Instruments: Futures  (69,249)    See Statement of Investments for industry classification.  Amount shown represents unrealized (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. 34 Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010,The Bank of New York Mellon earned $21,867 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,705,000 22,794,000 23,589,000 910,000 .7 Dreyfus Institutional Cash Advantage Plus Fund 24,394,587 36,876,615 44,415,389 16,855,813 13.7 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 36 Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $10,617,948 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $2,555,228 and long-term capital gains $17,296,536.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010 was approximately $16,000 with a related weighted average annualized interest rate of 1.40%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (the Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .35% of the value of the funds average daily net assets and is payable monthly. Under the terms of the Agreement, the The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Manager has agreed to pay all of the expenses of the fund except management fees, Rule 12b-1 distribution plan fees, taxes, interest expenses, brokerage commissions, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses. In addition, the Manager has also agreed to reduce its fee in an amount equal to the funds allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, the fund pays the Distributor for distributing its shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing.The Plan provides for payments to be made at an annual rate of .25% of the value of the funds average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, the fund was charged $165,684 pursuant to the Plan. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $37,516 and Rule 12b-1 distribution plan fees $26,797. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2010, amounted to $18,279,854 and $18,349,625, respectively. 38 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at June 30, 2010 are set forth in the Statement of Financial Futures. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At June 30, 2010, accumulated net unrealized appreciation on investments was $6,387,304, consisting of $22,113,170 gross unrealized appreciation and $15,725,866 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Technology Growth Portfolio, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, stocks encountered renewed volatility in the second quarter, which caused most equity indices to erase their previous gains and end the reporting period lower than where they began. The second-quarter correction occurred despite positive GDP reports, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that have affected investors emanated from overseas markets, including the sovereign debt crisis in Europe and inflation fears in China. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks across the global markets that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on high-quality stocks may be suitable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the global financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus Investment Portfolios,Technology Growth Portfolios Initial shares produced a total return of 5.21%, and its Service shares produced a total return of 5.22%. 1 The funds benchmarks, the Morgan Stanley HighTechnology 35 Index (MS High Tech 35 Index) and the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced total returns of 10.27% and 6.64%, respectively, over the same period. Stocks encountered heightened volatility late in the reporting period, and a market rally sputtered when investors grew concerned about several threats to global economic growth.Technology stocks had led in the rally, but declined more sharply than market averages in the cor-rection.The fund produced higher returns than its benchmarks, mainly due to its emphasis on software developers, service companies and hardware manufacturers. The Funds Investment Approach The fund seeks capital appreciation by normally investing at least 80% of its assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the funds investments may currently be experiencing losses.The funds investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies.The funds investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles and/or favorable valuations. Global Economic Concerns Derailed Tech Rally The year 2010 began in the midst of an economic recovery and stock market rally as improved manufacturing activity and an apparent bot- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) toming of residential housing prices helped boost confidence among businesses, consumers and investors.Technology stocks ranked among the stronger performing sectors in the rebound, with pent-up demand from businesses and consumers enthusiasm for new mobile devices supporting sales and earnings. In the second quarter, however, Europe was roiled by a sovereign debt crisis when Greece and other nations found themselves unable to finance heavy debt burdens, requiring intervention by the International Monetary Fund and the European Union. Robust economic growth in China, one of the primary engines of the global recovery, seemed to spark local inflationary pressures, and investors grew worried that higher short-term interest rates and other remedial measures might dampen the regions growth. In the United States, mixed data regarding retail sales, employment and the housing market, fueled fears that businesses and consumers might rein in spending. Consequently, technology stocks gave back their previous gains, generally ending the reporting period lower than where they began. Positioned for a Mild Recovery The fund maintained an emphasis on market sectors and individual companies that appeared poised to thrive in the later stages of an economic rebound, including overweighted positions in the software, services and hardware industry groups. Conversely, we maintained underweighted exposure to semiconductor companies, which tend to do well early in economic rebounds. Our stock selection strategies in these sectors provided the main driver of the funds performance compared to its benchmark. Among technology companies that primarily serve business enterprises, the fund achieved strong results from investments in virtual server pioneer VMWare, which profited as more businesses migrated toward cloud computing for their technology needs. Enterprise software developer Sybase was acquired during the reporting period by a former rival, boosting its stock price. A number of consumer-oriented companies also fared well.Audio specialist Dolby Laboratories benefited from licensing fees for components of the new Windows 7 operating system. Film rental giant NetFlix, a new position during the reporting period, gained value amid subscriber growth and increased capacity for online streaming. 4 Disappointments during the reporting period included mobile communications company QUALCOMM , which was hurt by competitive pressures in the smartphone market, and BlackBerry maker Research In Motion, which lost market share. Networking specialist Brocade Communications Systems stumbled due to sloppy execution of its business plan. Online media leader Google slumped after its exit from the potentially lucrative Chinese market. Microsoft declined despite favorable reviews and strong sales of Windows 7. Enterprise Spending Should Remain Robust Although the global and U.S. economies clearly have hit a soft patch, we do not expect a return to recessionary conditions.When businesses gain greater confidence that the mild recovery is intact, we believe they will use some of the ample cash on their balance sheets to invest in productivity enhancements, including upgrades of hardware and software. Meanwhile, consumers have continued to respond enthusiastically to new products, such as Apples iPad.Therefore, we have maintained our emphasis on technology companies that stand to benefit in the later stages of the economic cycle. July 15, 2010 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The funds share price is likely to be more volatile than that of other funds that do not concentrate in one sector.The technology sector involves special risks, such as the faster rate of change and obsolescence of technological advances, and has been among the most volatile sectors of the stock market. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios,Technology Growth Portfolio from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 3.91 $ 5.12 Ending value (after expenses) $947.90 $947.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.06 $ 5.31 Ending value (after expenses) $1,020.78 $1,019.54  Expenses are equal to the funds annualized expense ratio of .81% for Initial Shares and 1.06% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Common Stocks98.3% Shares Value ($) Consumer Discretionary6.4% Amazon.com 60,380 a 6,597,119 NetFlix 36,700 a,b 3,987,455 Information Technology88.7% Akamai Technologies 132,440 a,b 5,373,091 Amphenol, Cl. A 86,105 3,382,204 Apple 39,561 a 9,950,778 BMC Software 124,350 a 4,306,241 Cavium Networks 71,564 a,b 1,874,261 Cisco Systems 266,440 a 5,677,836 Cognizant Technology Solutions, Cl. A 72,405 a 3,624,594 Dolby Laboratories, Cl. A 87,880 a 5,509,197 Electronic Arts 194,962 a 2,807,453 EMC 206,140 a 3,772,362 Equinix 41,350 a 3,358,447 Google, Cl. A 15,500 a 6,896,725 Informatica 197,960 a 4,727,285 International Business Machines 52,520 6,485,170 Lam Research 150,190 a 5,716,231 Lexmark International, Cl. A 97,500 a 3,220,425 McAfee 107,310 a 3,296,563 Microsoft 297,085 6,835,926 Motorola 986,560 a 6,432,371 NetApp 211,050 a 7,874,276 Oracle 287,433 6,168,312 Paychex 125,320 b 3,254,560 Quest Software 207,610 a 3,745,284 Research In Motion 125,680 a 6,190,997 Riverbed Technology 125,080 a 3,454,710 Salesforce.com 78,420 a 6,730,004 SuccessFactors 87,840 a 1,826,194 Taleo, Cl. A 106,720 a 2,592,229 Teradata 134,210 a 4,090,721 Trimble Navigation 134,930 a 3,778,040 VMware, Cl. A 72,190 a 4,518,372 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Telecommunication Services3.2% AT & T 218,400 Total Common Stocks (cost $154,467,915) Other Investment1.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,117,718) 3,117,718 c Investment of Cash Collateral for Securities Loaned4.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,212,601) 7,212,601 c Total Investments (cost $164,798,234) 104.5% Liabilities, Less Cash and Receivables (4.5%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $6,910,446 and the total market value of the collateral held by the fund is $7,212,601. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 88.7 Telecommunication Services 3.2 Consumer Discretionary 6.4 Money Market Investments 6.2  Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $6,910,446)Note 1(c): Unaffiliated issuers 154,467,915 163,338,529 Affiliated issuers 10,330,319 10,330,319 Cash 5,398 Receivable for shares of Beneficial Interest subscribed 4,619 Dividends and interest receivable 2,470 Prepaid expenses 3,802 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 141,103 Liability for securities on loanNote 1(c) 7,212,601 Payable for shares of Beneficial Interest redeemed 156,852 Accrued expenses 42,466 Net Assets ($) Composition of Net Assets ($): Paid-in capital 228,163,222 Accumulated Investment (loss)net (505,319) Accumulated net realized gain (loss) on investments (70,396,402) Accumulated net unrealized appreciation (depreciation) on investments 8,870,614 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 65,785,812 100,346,303 Shares Outstanding 6,944,913 10,830,393 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 342,690 Affiliated issuers 5,183 Income from securities lendingNote 1(c) 4,397 Total Income Expenses: Investment advisory feeNote 3(a) 667,921 Distribution feesNote 3(b) 133,972 Professional fees 29,913 Custodian feesNote 3(b) 7,414 Prospectus and shareholders reports 5,240 Shareholder servicing costsNote 3(b) 2,697 Loan commitment feesNote 2 2,569 Trustees fees and expensesNote 3(c) 1,481 Miscellaneous 6,384 Total Expenses Lessreduction in fees due to earnings creditsNote 1(c) (2) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 9,990,283 Net unrealized appreciation (depreciation) on investments (18,756,837) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Operations ($): Investment (loss)net (505,319) (398,617) Net realized gain (loss) on investments 9,990,283 (7,059,890) Net unrealized appreciation (depreciation) on investments (18,756,837) 67,321,010 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares  (244,348) Service Shares  (119,801) Total Dividends  Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 3,255,902 8,852,651 Service Shares 13,979,980 31,476,863 Dividends reinvested: Initial Shares  244,348 Service Shares  119,801 Cost of shares redeemed: Initial Shares (7,300,347) (7,620,912) Service Shares (15,076,999) (12,438,461) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 180,545,452 100,412,808 End of Period Accumulated investment (loss)net (505,319)  The Fund 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 Capital Share Transactions: Initial Shares Shares sold 328,061 1,108,493 Shares issued for dividends reinvested  37,362 Shares redeemed (735,878) (993,966) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 1,427,116 3,863,936 Shares issued for dividends reinvested  18,661 Shares redeemed (1,550,704) (1,670,124) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Initial Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 9.99 6.37 10.83 9.44 9.05 8.72 Investment Operations: Investment income (loss)net a (.02) (.01) .03 (.01) (.00) b (.02) Net realized and unrealized gain (loss) on investments (.50) 3.67 (4.49) 1.40 .39 .35 Total from Investment Operations (.52) 3.66 (4.46) 1.39 .39 .33 Distributions: Dividends from investment incomenet  (.04)     Net asset value, end of period 9.47 9.99 6.37 10.83 9.44 9.05 Total Return (%) (5.21) c 57.67 (41.18) 14.72 4.31 3.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 d .86 .85 .84 .85 .81 Ratio of net expenses to average net assets .81 d,e .75 .65 .77 .85 e .81 e Ratio of net investment income (loss) to average net assets (.42) d (.15) .39 (.08) (.01) (.21) Portfolio Turnover Rate 47.57 c 141.37 118.50 104.97 66.05 49.08 Net Assets, end of period ($ x 1,000) 65,786 73,422 45,890 88,083 90,322 78,753 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01% See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended December 31, Service Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 9.78 6.24 10.62 9.28 8.92 8.62 Investment Operations: Investment income (loss)net a (.03) (.03) .01 (.03) (.02) (.04) Net realized and unrealized gain (loss) on investments (.48) 3.58 (4.39) 1.37 .38 .34 Total from Investment Operations (.51) 3.55 (4.38) 1.34 .36 .30 Distributions: Dividends from investment incomenet  (.01)     Net asset value, end of period 9.27 9.78 6.24 10.62 9.28 8.92 Total Return (%) (5.22) b 57.07 (41.24) 14.44 4.04 3.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 c 1.11 1.10 1.09 1.11 1.06 Ratio of net expenses to average net assets 1.06 c,d 1.00 .90 1.02 1.11 d 1.06 d Ratio of net investment income (loss) to average net assets (.67) c (.42) .15 (.33) (.25) (.46) Portfolio Turnover Rate 47.57 b 141.37 118.50 104.97 66.05 49.08 Net Assets, end of period ($ x 1,000) 100,346 107,123 54,523 83,793 81,399 52,321 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01% See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to provide capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Service Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that 16 influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  157,147,532   Equity Securities Foreign  6,190,997   Mutual Funds 10,330,319    See Statement of Investments for industry classification. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. 18 Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of NewYork Mellon earned $1,466 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 20 (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $78,688,690 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $40,345,577 of the carryover expires in fiscal 2010, $7,722,694 expires in fiscal 2011, $3,537,823 expires in fiscal 2012, $11,980,354 expires in fiscal 2016 and $15,102,242 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $364,149.The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ending June 30, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2010, Service shares were charged $133,972 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $227 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services 22 related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $36 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $7,414 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $109,399, Rule 12b-1 distribution plan fees $21,938, custodian fees $5,500, chief compliance officer fees $4,113 and transfer agency per account fees $153. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2010, amounted to $81,308,020 and $84,751,885, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk- The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) related contingent features in derivative agreements.The fund held no derivatives during the period ended June 30, 2010. These disclosures did not impact the notes to the financial statements. At June 30, 2010, accumulated net unrealized appreciation on investments was $8,870,614, consisting of $18,442,131 gross unrealized appreciation and $9,571,517 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2010 By: /s/James Windels James Windels, Treasurer Date: August 12, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
